DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/197,872, filed 10 March 2021, which claims priority to U.S. Patent Application No. 16/813,352, now U.S. Patent No. 10/972,748, filed 9 March 2020, which is a continuation of U.S. Patent Application Publication No. 16/363,590, now U.S. Patent No. 10,623,766, filed 25 March 2019, which is a continuation of U.S. Patent Application Publication No. 14/126,622, now U.S. Patent No. 10,264,276, filed 27 January 2014, which is a National Stage Entry under 35 U.S.C. § 371 of International Application PCT/KR2012/004710, filed 14 June 2012, which claims priority to Provisional Application No. 61/496,780, filed 14 June 2011.
Claims 1–3 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The obviousness-type double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Information Disclosure Statement
Applicant is reminded that for a continuing application, it is not necessary to submit an information disclosure statement that lists prior art that has already been considered by an examiner in a parent application.  M.P.E.P. § 609.02(II)(2).

Double Patenting
Claims 1–3 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10,972,748. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the claimed invention are directed to generic apparatuses configured to perform the methods of claims 1 and 2 of the ‘748 patent, and claim 3 is identical to claim 4 of the ‘748 patent, save for the insertion of a final trivial limitation disclosing the location of a spatially neighboring prediction unit.

Claims 1 and 3 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,623,766. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3 of the claimed invention are identical to claims 1 and 3 of the ‘766 patent, save for the additions of new limitations that do not affect the previous finding of patentability.

5.	Claim 1 is rejected on the ground of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,264,276. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application directed to a generic apparatus configured to perform the method of claim 1 of the ‘276 patent, save for the additions of new limitations that do not affect the previous finding of patentability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487